Name: Commission Regulation (EEC) No 75/93 of 18 January 1993 amending Regulation (EEC) No 3002/92 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: trade policy;  political framework;  economic geography;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R0075Commission Regulation (EEC) No 75/93 of 18 January 1993 amending Regulation (EEC) No 3002/92 laying down common detailed rules for verifying the use and/or destination of products from intervention Official Journal L 011 , 19/01/1993 P. 0005 - 0005COMMISSION REGULATION (EEC) No 75/93 of 18 January 1993 amending Regulation (EEC) No 3002/92 laying down common detailed rules for verifying the use and/or destination of products from interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Articles 12 (4) and 26 (3) thereof, and to the corresponding provisions of the other Regulations establishing common organization of agricultural product markets, Whereas Member States must be given enough time to carry out any reorganization of their control agencies required for compliance with the requirement that a single control body be responsible for verification of the use and/or destination of all products, whatever their origin, covered by any specific measure or part thereof; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 2 (1) of Commission Regulation (EEC) No 3002/92 (3): 'Member States may, however, for six months from 1 January 1993, retain their existing control bodies for each specific measure or part thereof.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 215, 30. 7. 1992, p. 1. (3) OJ No L 301, 17. 10. 1992, p. 17.